Citation Nr: 0312953	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  94-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for impotence as 
secondary to the residuals of bilateral renal calculi. 

2.  Entitlement to service connection for a low back disorder 
as secondary to the residuals of bilateral renal calculi.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1961 to January 1965.

The issues currently for review were last before the Board of 
Veterans' Appeals (Board) in August 2001, following remand of 
the case by the U.S. Court of Appeals for Veterans Claims, as 
directed by the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) in December 2000.  Upon its August 2001 
review, the Board remanded the claims at issue, and the 
appellant's then pending claim of service connection for 
carcinoma of the bladder.  By rating decision dated in March 
2003, service connection was granted for carcinoma of the 
bladder, and the remaining claims were forwarded to the 
Board.  

Having carefully reviewed all of the evidence of record, the 
Board has determined that because the Board's August 2001 
remand directives were not completed, the claims must be 
remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Holding that where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).


REMAND

The appellant contends that he developed impotence and a low 
back disorder as a result of the service-connected bilateral 
renal calculi.  Such secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury. . . ."  38 
C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  

While the RO afforded the appellant the medical examinations 
directed by the Board in its August 2001 remand, the findings 
of both inquiries have raised additional inquiries regarding 
the etiology of the claimed disorders. 


The Impotence Claim

The appellant was afforded a VA genitourinary examination in 
February 2003.  The examiner reported that although there was 
no evidence that the appellant was impotent, testing to 
ascertain the diagnosis was not available at the VA medical 
center.  The examiner further observed that assuming the 
appellant was impotent, there was no physiologic or 
pathological reason to associate this disorder with the 
service-connected bilateral renal calculi.

However, the examiner further observed that previous VA 
medical examiners had opined that if the appellant were 
impotent, the disorder may have had a psychogenic cause.  The 
examiner referenced records from the VA Behavioral Medicine 
Clinic which apparently linked erectile dysfunction to a 
psychological disorder.  These records do not appear to have 
been associated with the claims file.  Since these are VA 
records and apparently address the cause of the claimed 
disability, the Board believes it necessary to obtain them 
prior to entering a final decision.  

If, upon its receipt, these records suggests that the 
appellant's claimed impotence indeed has a psychogenic cause 
occasioned by the presently service-connected renal stone 
disease, or any other service-connected disorder, further 
psychiatric examination must be undertaken to develop the 
claim.  

As an additional matter, testing directed by the Board in its 
remand, to ascertain if the appellant has impotence, has not 
been accomplished.  Although the February 2003 VA examiner  
reported that the servicing facility was not equipped to 
conduct testing for impotence, such an inability does not 
relieve the RO from arranging for required testing, and 
requires remand.  Stegall, supra.  


The Low Back Disorder Claim

As to the appellant's back claim, in August 2001 the Board 
directed that the appellant be afforded a VA medical 
examination to respond to certain inquiries, in the sequence 
prescribed by the relevant provisions of M21-1 and as ordered 
by the Federal Circuit Court of Appeals.  These included 
determinations as to (1) whether the veteran currently had a 
low back disorder; (2) if it was determined the veteran had 
such a disorder, the examiner was to address its baseline 
manifestations; (3) address the increased manifestations 
which, in the examiner's opinion, were proximately due to 
service connected disability, based on medical 
considerations; and (4) address the medical considerations 
supporting an opinion that increased manifestations of the 
low back disability were proximately due to service connected 
disability.  A rationale for the opinions expressed by the 
examiner was to be stated.

In December 2002, the appellant was afforded the directed VA 
medical examination.  In response to the first inquiry 
outlined above, the examiner diagnosed the appellant has 
having "mechanical low back pain with significant 
degenerative joint disease" and essentially concluded that 
was the cause for all back impairment.  At the same time, 
however, the examiner allowed there could be a portion of the 
veteran's back pain complaints arising from the service 
connected renal disability and deferred to the urology 
examiner to comment on whether that was the case.  The 
urology examiner did not address this question.  

Since it remains uncertain whether any back pain is due to 
the renal disability, and if there is such back pain, the 
extent to which it increases back disability, it will be 
necessary to undertake additional development.  

Accordingly, these matters are REMANDED for the following:

1.  The RO should inform the appellant 
and through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  

2.  Contemporaneous with this, the RO 
should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  

3.  Regardless of the veteran's response 
to the preceding inquiry, the RO should 
attempt to obtain the records of the 
veteran's treatment since 1990 at the VA 
Behavioral Medicine Clinic, and in 
particular the records of his evaluations 
by Dr. William Finger.  The specific VA 
facility at which this clinic is located 
appears to be the Dayton, VAMC.  

4.  The RO should then afford the 
appellant genitourinary and if indicated, 
orthopedic examinations.  If the 
examiners are available, the medical 
inquiries directed below should be 
undertaken by the same physicians who 
conducted the December 2002 orthopedic 
examination and the February 2003 
genitourinary examination.  The 
appellant's claims folder and a copy of 
this remand must be reviewed by the 
examiners in conjunction with the 
examination, and the examiners must 
acknowledge such receipt and review in 
any report generated:

a.  The genitourinary examiner 
should ascertain (1) whether the 
veteran is impotent, undertaking 
whatever tests at whatever locations 
are necessary to accomplish that; 
and (2) if the appellant's service-
connected bilateral renal calculi 
causes any pain in the appellant's 
back; and if so, the frequency, 
intensity and duration with which 
the pain occurs. 

b.  The orthopedic examiner should 
ascertain whether and to what extent 
any pain from the service connected 
renal disability results in any 
increased manifestations of the 
appellant's back disorder (i.e., 
loss of motion or other functional 
impairment).  In the event the 
service connected renal disability 
causes no back pain, an orthopedic 
examination is not necessary.  

5.  Following this development, the RO 
should readjudicate the appellant's 
claims.  The RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including a psychiatric examination if 
considered necessary to address the 
impotence claim.  Following such 
development, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



